Order filed, December 18, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00958-CR
                                 ____________

                      ALBERT L. THOMPSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1297642


                                     ORDER

      The reporter’s record in this case was due December 10, 2012. See Tex. R.
App. P. 35.1. The court submitted a partial reporters record on October 18, 2012
which was missing volumes two and three of the reporter’s record. The remainder
of the record has not been filed with the court. Because the complete reporter’s
record has not been filed timely, we issue the following order.
      We order Mary Ann Rodriguez, the court reporter, to file volumes two and
three of the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM